Citation Nr: 1008865	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel












INTRODUCTION

The Veteran had active service from November 1980 to June 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied the above claim.


FINDING OF FACT

The Veteran's psychiatric disorder was not manifested during 
service or until many years after his discharge and has not 
been linked by competent medical evidence to his period of 
active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
correspondence also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The RO also 
made several attempts to obtain the Veteran's outpatient 
treatment records from the Keeler Army Community Hospital in 
Fort Lee, Virginia.  The RO determined in a March 2009 
statement that the records were unavailable for review.  The 
Veteran was notified in a February 2009 letter that these 
records were unavailable.

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his claim.  As will be discussed in detail below, 
however, in light of the uncontroverted facts, the Board 
finds that based upon the evidence, which indicates that 
there is no medical nexus evidence otherwise suggesting this 
disability is related to his period of active service, in 
turn means an examination and opinion are not needed to 
fairly decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(c)(4) (2009).  Thus, the 
duties to notify and assist have been met.

Service Connection for a Psychiatric Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002) ; 
38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for psychoses may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there is no valid 
claim).

Here, the Veteran has the required diagnosis of a current 
psychiatric disorder.  This is evident from his private 
outpatient treatment records dated from December 2007, which, 
based on the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), confirm that he has paranoid 
type schizophrenia and depressive disorder not otherwise 
specified.  As such, there is no disputing he has a current 
disability.

The determinative issue is whether the Veteran's current 
psychiatric disorder is attributable to his period of active 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").

The Veteran's service treatment records are unremarkable for 
any complaint, diagnosis of or treatment for a psychiatric 
disorder.  His period of active service ended in June 1981.

Post-service, the Veteran was treated by private physicians 
in December 2007 for a psychiatric disorder.  The Veteran 
left the service in 1981 and there is no evidence of record 
demonstrating symptoms of a psychiatric disorder until over 
25 years later.  This intervening lapse of so many years 
between his separation from service and the first documented 
manifestation of this claimed disorder is probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

The Veteran's contentions notwithstanding, none of the 
physicians that have had occasion to evaluate or examine him, 
or anyone else for that matter, have attributed the 
psychiatric disorder to his period of active service.  
They only recount his self-reported history, without also 
personally commenting on whether his current psychiatric 
disorder is indeed traceable back to his service, including 
to any trauma he may have sustained or disease contracted.  
In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), it was held 
that the Board is not required to accept a medical opinion 
that is based on a reported history and unsupported by 
clinical findings.  See also Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.)  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  Unfortunately, 
however, his recent assertions concerning the date of onset 
of his psychiatric disorder are not credible given the fact 
that there was no mention whatsoever of a psychiatric 
disorder in service, and that the first report of a 
psychiatric disorder in the available medical evidence of 
record is in 2007.

In view of the absence of inservice findings of a psychiatric 
disorder and the lengthy period following service without 
treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has 
had a continuous psychiatric disorder since active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a psychiatric disorder, his opinion is outweighed by the 
competent medical evidence of record.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of a psychiatric disorder) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with a psychiatric disorder until 
December 2007, and no competent medical evidence linking the 
reported psychiatric disorder to the Veteran's service) 
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current psychiatric 
disorder.  While the Board is sympathetic to the Veteran's 
claim, and he is certainly competent to describe that which 
he experienced in service, any contentions by the Veteran 
that he has a current psychiatric disorder that is related to 
active service are outweighed by the competent medical 
evidence against the claim.  There is no indication that the 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Also, since there is no indication of the manifestation of a 
psychosis to compensable degree within the one-year 
presumptive period after the Veteran's service ended in 1981, 
he is not entitled to application of the special presumptive 
provisions that might otherwise warrant granting his claim 
for service connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that the 
Veteran's psychiatric disorder is unrelated to his period of 
active service, than the Veteran's own statements in support 
of his claim.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  As the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.


ORDER

Service connection for a psychiatric disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


